 ROYAL CROWN BOTTLING COMPANY OF PUERTO RICO309B, and their apprentices; 15 but excluding jig bore operators A and B,engine lathe operators A and B, toolroom welders A, heat treaters A,external grinders B, heat treaters senior, lathe and bench operators,kirksite form and die makers, sheet metal tool repairmen A and B,experimental sheet metal mechanics, all other employees, and all super-visors as defined in the Act.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitionerfor the unit described above which the Board, under such circum-stances, finds to be appropriate for purposes of collective bargaining.In the event a majority vote for the Intervenor, the Board finds theexisting unit to be appropriate and the Regional Director will issuea certification of results of election to such effect.[Text of Directionof Electionomitted from publication in thisvolume.]15 TheEmployermaintains a formal apprentice program for 8 to 10 apprentice tool anddie makers,which is approved by the Department of Labor.ROYAL CROWN BOTTLING COMPANY OF PUERTO RicoandUNION DETRABAJADORES DE LA INDUSTRIADE LA ROYAL CROWN COLA(FLT),PETITIONER.Case No. R4-RC-466. January 15, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Roy J. Cohen, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a Puerto Rican corporation, has an exclusivefranchise from Nehi Corporation of Columbus, Georgia, for the bot-tling and distribution of Royal Crown beverages on the islands ofPuerto Rico and Vieques.During 1951, the Employer received ship-ments of syrup, advertising material, and bottle caps valued at approx-imately $60,000 from outside Puerto Rico.During the same period,the Employer made sales valued at approximately $200,000, all withinPuerto Rico.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the Act?1 Royal Crown BottlingCompany ofPuertoRico,93 NLRB 371.102 NLRB No. 50.250983-vol. 102-53-21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Petitioner is a labor organization which claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent driver-salesmen who sell anddeliver the Employer's bottled soft drinks.The Employer contendsthat the driver-salesmen are not employees but independent contrac-tors, and therefore are not covered by the Act. In the event that thiscontention is rejected, the Employer urges that driver-salesmen shouldbe established in a separate unit apart from the production and main-tenance employees now represented by the Petitioner.The Petitioneris neutral as to the unit placement of driver-salesmen.There are approximately six driver-salesmen involved in this pro-ceeding.The Employer has assigned to each of them a specific terri-tory.The driver-salesman has broad discretion in servicing his cus-tomers.He is not permitted, however, to sell other products, whetheror not competitive with those of the Employer.Ninety-five percent of the driver-salesman's sales are for cash.Theremainder are for credit extended by the Employer, who bills suchcredit customers directly, although the driver-salesman makes thedeliveries.The driver-salesman makes his deliveries in a truck owned by theEmployer and carrying the latter's distinctive emblem.The Em-ployer pays all expenses connected with the operation of the truck,including that for gas, oil, insurance, license fees, and repairs.Forthe use of the trucks, the Employer charges the driver-salesman 2 centsfor each case of soft drinks sold.The driver-salesman must returnthe truck to the plant each evening unless he has received permissionto keep it overnight.He can use the truck for personal business onlyby permission and by the payment of a mileage rental charge.If a driver-salesman is temporarily absent, the Employer assignsone of its employees to service the route of the absentee.The driver-salesman receives no compensation for deliveries made during his ab-sence.Each driver-salesman has a helper whom he pays out of hisown earnings and at a rate which he himself sets.The driver-salesman receives no salary or other fixed compensation.His earnings represent the difference between the selling price to thecustomer and the cost to the driver-salesman of the beverages sold,less the truck rental charges and the amount paid the helper.Boththe selling price and the cost to the driver-salesman are fixed by theEmployer.The driver-salesman makes no payment to the Employer ROYAL CROWN BOTTLING COMPANY OF PUERTO RICO311in advanceof sales.At the end of each day he pays the Employerthe charge price for the soft drinks sold that day, plus auto-rentalcharges, andlessreturns.The driver-salesmanalso receives a bonusof 1 cent per case at the end of each week. According to the Employer,this bonus is intended to cover advertising and other expenses.Ac-cording to 1 of the driver-salesmen, this 1 cent a case is given as anattendance bonus. It is paid only if the driver-salesman has workeda full week.The Employer does not consider the driver-salesmen to be its em-ployees.It does not include them in its employee payroll, does notpay social-security taxes on their earnings, and does not carry work-men's compensation insurance for them.2Whether an individual is an independent contractor or an employeeunder the Act must be determined by the common law "right of con-trol" test.No single factor is determinative.Resolution of this issuecan be made only by a consideration of all the facts, both pro and con.3We believe that the weight of the evidence supports the conclusionthat these driver-salesmen are commission salesmen rather than in-dependent business men. In reaching this conclusion, we have givenconsideration to the relationship whichexistsbetween the driver-sales-men and their helpers.Accordingly, we find that the driver-salesmenare employees of the Employer within the meaning of the Act'The driver-salesmenhave interests different from those of the pro-duction and maintenance employees.Accordingly, as urged by theEmployer, we shall establish them in a separate unit.We find that all driver-salesmen employed by Royal Crown BottlingCompany of Puerto Rico, Hato Rey, Puerto Rico, excluding helpers,executive, administrative, office clerical, and professional employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collectivebargainingwithin the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.2 In support of its contention that the driver-salesmen are independent contractors, theEmployer put into evidence a letter from the Puerto Rican Social Security Bureau forChauffeurs,State Insurance Fund, dated July 29, 1952, which reads : ". . . we have de-cided that these persons [driver-salesmen],besides being chauffeurs at the service of theCompany on the basis of an employer-employee relation...are also found to beinde-pendent contractors...Therefore,thisBureau will not consider said independentcontractors as chauffeurs of the Royal Crown Bottling Company of Puerto Rico."Thisletter apparently finds the driver-salesmen to have a dual relationship.It is thereforeneutral evidence.3Golden State Agency, Inc.,101 NLRB 1775.4 1bid.